Citation Nr: 0019009	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  96-28 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1996 rating determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to a TDIU.  


FINDINGS OF FACT

1.  The appellant is service-connected for schizophrenic 
reaction, undifferentiated type, evaluated as 50 percent 
disabling.  This is his only service-connected disability.  

2.  At the time of VA examination in December 1998, he worked 
as a security guard.  He completed four years of college and 
obtained a law degree (but never passed the bar examination.)  

3.  The evidence does not show that the veteran is precluded 
from securing or following a substantially gainful occupation 
solely by reason of his service-connected disability.  


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disability 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant is service-connected for schizophrenic 
reaction, undifferentiated type, evaluated as 50 percent 
disabling.  

The veteran filed a claim for TDIU in September 1995.  He 
stated that he was last employed in September 1994 as a 
Contract Administrator with the Defense Logistic Agency in 
the Contract Weapons System section where he had worked for 
approximately 10 years.  He reported that his "nerves" 
prevented him from securing or following any substantially 
gainful employment.  

The evidence of record reflects that the veteran applied for 
voluntary retirement on June 2, 1994, from the Defense 
Logistic Agency.  That retirement was to become effective on 
September 30, 1994.  He received a $25,000 payment as an 
incentive for his retirement.  

A VA Counseling Psychologist's correspondence to the veteran 
dated in February 1996 thanked him for expressing interest in 
the Vocational Rehabilitation program, but noted that " a 
vocational goal was not found likely at this time."  

Subsequently submitted were VA outpatient records dated from 
August 1993 to July 1996.  These documents essentially show 
treatment for disabilities other than the service-connected 
psychiatric disorder.  They do reflect, however, that the 
veteran remained stable on medication in August 1993.  In 
March 1995, he complained of flashbacks, but it was noted by 
the examiner that the appellant would not elaborate.  In 
March 1996, he complained of increased nightmares about 
Korea.  This required increased use of medication which, in 
turn, caused him to fall asleep on his job and led to his 
termination.  In May 1996, he reported trouble sleeping and 
relaxing.  The examiner noted that he did not report voices, 
delusions, or suicidal/homicidal ideation.  

At a personal hearing in June 1996, the veteran's 
representative asserted that the veteran was unemployable due 
to his psychiatric symptoms, and related that the veteran had 
taken an early retirement due to difficulties at work, in 
lieu of possible termination.  The veteran testified that his 
condition was worsening.  He reported ongoing treatment and 
that his medication use was increasing.  He testified that he 
had last worked as a contracts administrator for the 
Department of Defense in 1994.  He had trouble handling 
stress on the job.  There were conflicts and he received 
reprimands.  He did not want to retire, but had not worked 
since his retirement other than six days as a telephone 
solicitor.  He said that he was trying to find employment, 
but no one had hired him.  His primary symptoms were 
concentration and memory problems.  

Subsequently added to the record were copies of work-related 
documents concerning the veteran's performance from 1992 
through 1994 at the Department of Defense.  Specifically, 
these records show that the veteran received an 
"Unacceptable Job Performance Notice" in October 1993 and a 
"Letter of Warning - Notice of Unacceptable Performance" in 
January 1994.  

Upon VA psychiatric examination in February 1997, the veteran 
reported that while he received a law degree, he never passes 
the bar exam.  It was noted that he suffered from 
hypertension, visual dysfunction, and a stomach ulcer.  On 
mental status examination, he appeared somewhat alert, but 
sleepy.  He was unkempt, poorly dressed, and exhibited poor 
hygiene.  His speech was coherent, relevant, yet brief.  His 
thoughts were organized and appropriate to the questions 
asked.  His affect was blunted.  His mannerisms were 
suspicious and somewhat defensive with poor eye contact.  His 
mood was mildly depressed, and his motor activity was 
anxious.  He appeared to be within the average intellectual 
functioning.  His sensorium was intact.  His recent, remote, 
and immediate memory were good.  His 
judgment and insight were poor.  There was no evidence of 
perceptual disturbances.  He denied any auditory or visual 
hallucinations.  He reported some paranoid delusion and some 
grandiosity.

The examiner noted in interview, that the veteran appeared to 
be a paranoid person insisting that society was to blame for 
his unemployment and all the negative things that had 
happened to him.  He had a negative attitude towards society 
in general.  His calculation was fair, and his abstraction 
was poor.  He appeared to be mildly depressed which was 
manifested by social withdrawal, poor hygiene, lack of 
interest, and constant fatigue.  He denied suicidal or 
homicidal ideations.  

The final diagnoses were chronic schizophrenia, paranoid 
type, in partial remission with mild depression.  His Global 
Assessment of Functioning (GAF) Scale score was "50 
percent."  

VA general examination in March 1997 resulted in final 
diagnoses that included history of schizophrenia.  

Additional examinations for VA purposes were conducted in 
December 1998.  On general medical examination it was 
reported that the veteran currently worked as a security 
guard in earning $5.50 an hour.  He had maintained this 
employment since May 1998.  He had lost two weeks of work due 
to a death in the family.  Specific 
diagnoses were diabetes mellitus, controlled, diabetes 
nephropathy; hypertension, controlled, and prostate 
hypertrophy, status post biopsy.  The examiner also indicated 
that there was evidence of diminished vision, although 
peripheral vision by confrontation was intact.  

VA consultation psychiatric examination report from December 
1998 shows that the veteran continued to work as a security 
guard.  He took care of personal hygiene and could accomplish 
household chores, run errands, shop, and cook.

He did not drive as he was legally blind.  He complained of 
flashbacks and anxiety.  He denied auditory and visual 
hallucinations, as well as paranoid delusions, ideas of 
reference, thought broadcasting, thought withdrawal, thought 
insertion, or thought control  The veteran denied any 
sustained mood disturbance or any significant neurovegetative 
signs or symptoms, including symptoms of posttraumatic stress 
disorder, panic attacks, manic symptoms, or drug or alcohol 
problems.  There was no suicidal or homicidal ideation.

The diagnoses included schizophrenia with a GAF score of 80.  
Regarding functional assessment, the examiner indicated that 
the veteran denied any psychotic or depressive symptomatology 
and continued to work as a guard.  


Criteria 

Pertinent regulations provide that a total disability rating 
may be assigned, where the schedular rating is less than 
total and when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability, provided that, in pertinent part, if there is 
only one such disability, the disability shall be rated at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability rated 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341(a), 4.16(a) (1999).  

The provisions of 38 C.F.R. § 4.16, provide as possible:

(a) Total disability ratings for 
compensation may be assigned, where  the 
schedular rating is less than total, when 
the disabled person is, in  the judgment 
of the rating agency, unable to secure or 
follow a  substantially gainful 
occupation as a result of service-
connected  disabilities: Provided That, 
if there is only one such disability, 
this  disability shall be ratable at 60 
percent or more, and that, if there  are 
two or more disabilities, there shall be 
at least one disability  ratable at 40 
percent or more, and sufficient 
additional disability to  bring the 
combined rating to 70 percent or more. 
For the above purpose  of one 60 percent 
disability, or one 40 percent disability 
in  combination, the following will be 
considered as one disability: (1)  
Disabilities of one or both upper 
extremities, or of one or both lower  
extremities, including the bilateral 
factor, if applicable, (2)  disabilities 
resulting from common etiology or a 
single accident, (3)  disabilities 
affecting a single body system, e.g. 
orthopedic, digestive,  respiratory, 
cardiovascular-renal, neuropsychiatric, 
(4) multiple  injuries incurred in 
action, or (5) multiple disabilities 
incurred as a  prisoner of war. It is 
provided further that the existence or 
degree of  non-service-connected 
disabilities or previous unemployability 
status  will be disregarded where the 
percentages referred to in this paragraph  
for the service-connected disability or 
disabilities are met and in the  judgment 
of the rating agency such service-
connected disabilities render  the 
veteran unemployable.  Marginal 
employment shall not be considered  
substantially gainful employment.  For 
purposes of this section, marginal  
employment generally shall be deemed to 
exist when a veteran's earned  annual 
income does not exceed the amount 
established by the U.S. Department of 
Commerce, Bureau of the Census, as the 
poverty threshold for one person.  
Marginal employment may also be held to 
exist, on a facts found basis (includes 
but is not  limited to employment in a 
protected environment such as a family  
business or sheltered workshop), when 
earned annual income exceeds the  poverty 
threshold.  Consideration shall be given 
in all claims to the  nature of the 
employment and the reason for 
termination.

(b) It is the established policy of the 
Department of Veterans  Affairs that all 
veterans who are unable to secure and 
follow a  substantially gainful 
occupation by reason of service-connected  
disabilities shall be rated totally 
disabled.  Therefore, rating boards  
should submit to the Director, 
Compensation and Pension Service, for  
extra-schedular consideration all cases 
of veterans who are unemployable  by 
reason of service-connected disabilities, 
but who fail to meet the  percentage 
standards set forth in paragraph (a) of 
this section.  The  rating board will 
include a full statement as to the 
veteran's service- connected 
disabilities, employment history, 
educational and vocational  attainment 
and all other factors having a bearing on 
the issue. 

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose, ibid.  

A GAF of 50 (actually the range of scores from 41 to 50) is 
for "[s]erious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)."  American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 38 
C.F.R. §§ 4.125, 4.130 (1999), cited in Richard v. Brown, 9 
Vet. App. 266 (1996).

A GAF score of 80 (actually the range of scores from 71 to 
80) is for "[i]f symptoms are present, they are transient 
and expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument); no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  

Pertinent regulations provide that a total disability rating 
may be assigned, where the schedular rating is less than 
total and when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disability, provided that, in pertinent part, if there is 
only one such disability, the disability shall be rated at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability rated 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341(a), 4.16(a) (1999).  

Analysis

A 38 C.F.R. § 4.16(a) total rating for compensation based on 
individual unemployability claim is generally well grounded 
under 38 U.S.C. § 5107(a) when a claimant's current service-
connected disabilities meet the rating-level requirements of 
§ 4.16(a) and there is evidence that he is "unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities." See 38 C.F.R. § 4.16(a); 
Colayong v. West, 12 Vet. App. 524 (1999); Norris (Robert), 
12 Vet. App. at 419-20; Anderson (Bennie) v. Brown, 5 Vet. 
App. 347, 353-54 (1993).  

While the veteran does not meet the percentage requirements 
of § 4.16(a), it is the policy of VA that all veteran's who 
are unable to secure or follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).

During the course of this appeal the veteran has provided 
some evidence that he is unable to secure gainful employment.  
Thus the Board concludes that the claim is well grounded.  
Where a claim is well grounded VA has a duty to assist the 
claimant with the development of his claim.

The veteran's representative has asserted that this case 
should be remanded because recent examinations have been 
inadequate.  The specific inadequacy is that the examiners 
did not appear to have reviewed the claims folder.  However, 
there is no indication that the examiners considered an 
inaccurate history, and inasmuch as the examiner considered a 
history supplied by the veteran, the examiner's considered a 
history that was most favorable to him.

Further, this case turns largely on the fact that the veteran 
is currently maintaining gainful employment, an examination 
in which the examiner reviewed the claims folder could not 
change this fact, and would have little prospect of changing 
the outcome.  Therefore, a remand for additional examinations 
would be superfluous.  

The record shows that the veteran works currently as a 
security guard earning $5.50 per hour.  There is no evidence 
that he has lost any time from work due to his service-
connected disability.  The veteran's earnings exceed the 
poverty threshold established by the Bureau of the Census.  
See 64 Fed. Reg. 68413 (1999).

There is no evidence that the veteran's employment is 
sheltered.  The Board concludes, therefore, that the 
veteran's employment is more than marginal.  Since the 
veteran is currently gainfully employed, it cannot be 
concluded that his service connected disabilities actually 
render him unemployable.

It is the Board's determination that he is neither 
objectively nor subjectively unemployable by reason of his 
service-connected psychiatric disability.  


ORDER

A total rating based upon individual unemployability due to 
service-connected disabilities is denied.  




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals



 

